DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 6/21/2022 is acknowledged.
Specification
The abstract of the disclosure is objected to because of it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because of the following informalities:
Reference character #110 is not in the Figures. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2, 19 and 24 are objected to because of the following informalities:
In claim 2, “destinations,” should read “destinations.” 
In claim 19, “spaced apparat from” should read “spaced apart from”. 
In claim 24, “as the vehicle move” should read “as the vehicle moves”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the central controller" but had previously mentioned “a controller”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the vehicles" but had previously mentioned “a plurality of delivery vehicles”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 5 recite the limitation "the detected characteristic" but claim 1 had previously recited “a characteristic determined”.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-3 and 18-24 are rejected as they are dependent upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bastain, II et al. (US 9122566) in view of Bonnet (WO 01/10574). 
Regarding claim 1, Bastain, II et al. (US 9122566) teaches an apparatus for sorting a plurality of items (Col. 1 lines 42-55), comprising: 
a plurality of sort destinations (Fig. 1 #114 “service locations”); 
a plurality of delivery vehicles (Fig. 1 #102 “robotic vehicle”) for delivering items to the sort destinations (Col. 3 lines 44-52); 
a controller (Fig. 3 #304 “controller”) for providing signals for controlling operation of the vehicles (Col. 4 lines 16-20); 
a database (Col. 12 lines 1-4) for storing a plurality of vehicle movement profiles (Col. 12 lines 16-19); 
wherein in response to an item (Col. 14 lines 38-45), the central controller (Fig. 3 #304 “controller”) retrieves a vehicle movement profile (Col. 12 lines 13-19) and wherein the central controller controls the movement of the vehicle in response to the retrieved vehicle movement profile (Col. 12 lines 19-21)
wherein the vehicle movement profile comprises one or more of the following: acceleration (Col. 14 lines 28-30), deceleration (Col. 14 lines 32-34) and cornering speed (Col. 6 lines 3-7, Col. 7 lines 15-20). 
Bastain, II et al. (US 9122566) lacks teaching an apparatus wherein in response to a characteristic determined for an item, the central controller retrieves a vehicle movement profile. 
Bonnet (WO 01/10574) teaches an apparatus for sorting a plurality of items (Page 1, paragraph 1) wherein in response to a characteristic determined for an item (Page 7, paragraph 2, lines 1-5), a central controller retrieves a vehicle movement profile (Page 8, paragraph 1, lines 1-8). Bonnet states that the apparatus senses a characteristic of an object in order to determine destination and dimension information of the object (Page 4, paragraph 4, lines 4-13), and explains that this provides an optimized utilization of the capacity of the apparatus (Page 5, paragraph 1, lines 2-4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bastain, II et al. (US 9122566) to include retrieving a vehicle movement profile in response to a determined characteristic as taught by Bonnet (WO 01/10574) in order to provide a more optimized apparatus.
Regarding claim 2, Bastain, II et al. (US 9122566) teaches an apparatus for sorting a plurality of items comprising a track system (Fig. 1 #104 “track”) for guiding the delivery vehicles (Fig. 1 #102 “robotic vehicle”) to the sort destinations (Fig. 1 #114 “service locations”). 
Regarding claim 3, Bastain, II et al. (US 9122566) lacks teaching a scanner for scanning the items to detect a characteristic of each item, wherein the detected characteristic is the characteristic determined for an item that the controller uses to retrieve a vehicle movement profile. 
Bonnet (WO 01/10574) teaches an apparatus for sorting a plurality of items (Page 1, paragraph 1) comprising a scanner (Fig. 3 #45) for scanning the items to detect a characteristic of each item (Page 7, paragraph 2, lines 1-2), wherein the detected characteristic is the characteristic determined for an item that the controller uses to retrieve a vehicle movement profile (Page 7, paragraph 2, lines 2-4). Bonnet states that the apparatus senses a characteristic of an object in order to determine destination and dimension information of the object (Page 4, paragraph 4, lines 4-13), and explains that this provides an optimized utilization of the capacity of the apparatus (Page 5, paragraph 1, lines 2-4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bastain, II et al. (US 9122566) to include a scanner for scanning the items to detect a characteristic of each item as taught by Bonnet (WO 01/10574) in order to provide a more optimized apparatus.
Regarding claim 4, Bastain, II et al. (US 9122566) lacks teaching an apparatus wherein the detected characteristic is a product identification code for the item.
Bonnet (WO 01/10574) teaches an apparatus for sorting a plurality of items (Page 1, paragraph 1) wherein the detected characteristic is a product identification code for the item (Page 7, paragraph 2, lines 1-4). Bonnet states that the apparatus senses a characteristic of an object in order to determine destination and dimension information of the object (Page 4, paragraph 4, lines 4-13), and explains that this provides an optimized utilization of the capacity of the apparatus (Page 5, paragraph 1, lines 2-4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bastain, II et al. (US 9122566) to include a detected characteristic which is a product identification code as taught by Bonnet (WO 01/10574) in order to provide a more optimized apparatus.
Regarding claim 5, Bastain, II et al. (US 9122566) lacks teaching an apparatus wherein the detected characteristic is one of the length, width, height, weight or shape of the item.
Bonnet (WO 01/10574) teaches an apparatus for sorting a plurality of items (Page 1, paragraph 1) wherein the detected characteristic is one of the length, width, height, weight or shape of the item (Page 7, paragraph 2, lines 4-5, 11-18). Bonnet states that the apparatus senses a characteristic of an object in order to determine destination and dimension information of the object (Page 4, paragraph 4, lines 4-13), and explains that this provides an optimized utilization of the capacity of the apparatus (Page 5, paragraph 1, lines 2-4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bastain, II et al. (US 9122566) to include a detected characteristic which is one of the length, width, height, weight or shape of the item as taught by Bonnet (WO 01/10574) in order to provide a more optimized apparatus. 
Regarding claim 23, Bastain, II et al. (US 9122566) lacks teaching an apparatus wherein the vehicle movement profile relates to the configuration of the item to be delivered.
Bonnet (WO 01/10574) teaches an apparatus for sorting a plurality of items (Page 1, paragraph 1) wherein the vehicle movement profile relates to the configuration of the item to be delivered (Page 3, paragraph 2, lines 4-14). Bonnet states that the apparatus senses a characteristic of an object in order to determine destination and dimension information of the object (Page 4, paragraph 4, lines 4-13), and explains that this provides an optimized utilization of the capacity of the apparatus (Page 5, paragraph 1, lines 2-4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bastain, II et al. (US 9122566) to include a vehicle movement profile which relates to the configuration of the item as taught by Bonnet (WO 01/10574) in order to provide a more optimized apparatus.
Regarding claim 24, Bastain, II et al. (US 9122566) teaches an apparatus for sorting a plurality of items wherein the vehicle movement profile comprises cornering speed (Col. 7 lines 16-20) to control the speed of the vehicle as the vehicle move from a vertical direction to a horizontal direction or from a horizontal direction to a vertical direction (Col. 9 lines 7-20). 
Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bastain, II et al. (US 9122566) in view of Bonnet (WO 01/10574) and further in view of Naylor (US 9020632). 
Regarding claim 18, Bastain, II et al. (US 9122566) teaches an apparatus for sorting a plurality of items comprising a first rack (Col. 3 lines 48-55) of the sort destinations (Fig. 1 #114 “service locations”) and a second rack (Col. 3 lines 48-52) of the sort destinations, wherein the first rack (Fig. 1 #114 may be part of first storage location) is adjacent an aisle (Fig. 1 aisle between #106) and wherein the delivery vehicles (Fig. 1 #102 “robotic vehicle”) move vertically and horizontally within the aisle (Fig. 15 #102 may move vertically or horizontally between #106). 
Bastain, II et al lacks teaching the location of a second rack. 
Naylor (US 9020632) teaches an apparatus for sorting a plurality of items comprising a first rack of the sort destinations (Fig. 2 #20 “storage area” to the left of #12) and a second rack of the sort destinations (Fig. 2 #20 “storage area” to the right of #12), wherein the first rack is spaced apart from the second rack by an aisle (Fig. 2 #12 “main aisle path”). Naylor explains that the system may have any suitable number of levels, storage areas and x and y direction paths for a given warehouse system (Col. 3 lines 13-17). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bastain, II et al. (US 9122566) to include a second rack which is spaced apart from the first rack by an aisle as taught by Naylor (US 9020632) in order to provide an apparatus with a suitable number of sort destinations for a given application. 
Regarding claim 19, Bastain, II et al. (US 9122566) teaches an apparatus for sorting a plurality of items comprising: 
a first track (Fig. 1 upper #104 shown) for guiding the delivery vehicles (Fig. 1 #102) within the aisle (Fig. 1 aisle between #106) wherein the first track is adjacent the first rack (Fig. 1 #104 adjacent #114); and 
a second track (Fig. 1 lower #104 shown) for guiding the delivery vehicles (Fig. 1 #102) within the aisle (Fig. 1 aisle between #106) wherein the second track is spaced apparat from the first rack (Fig. 1 lower #104 spaced apart from #114 shown). 
Bastain, II et al lacks teaching the location of a second rack. 
Naylor (US 9020632) teaches an apparatus for sorting a plurality of items wherein the second track (Fig. 7 #10 “track”) is adjacent the second rack (Fig. 2 #20 “storage area” to the right of #12). As stated previously, Naylor explains that the system may have any suitable number of levels, storage areas and x and y direction paths for a given warehouse system (Col. 3 lines 13-17). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bastain, II et al. (US 9122566) to include a second rack which is spaced apart from the first rack by an aisle, and therefore a second track which is adjacent the second rack as taught by Naylor (US 9020632) in order to provide an apparatus with a suitable number of sort destinations for a given application. 
Regarding claim 20, Bastain, II et al. (US 9122566) teaches an apparatus for sorting a plurality of items wherein the delivery vehicles (Fig. 1 #102) comprise a support surface (Fig. 3 #310 “conveyance mechanism”) for supporting items to be delivered, wherein the support surface comprises a conveyor (Col. 3 line 63-Col. 4 line 6). 
Regarding claim 21, Bastain, II et al. (US 9122566) teaches an apparatus for sorting a plurality of items wherein the vehicle movement profile also includes data for controlling the conveyor (Col. 4 lines 16-20 “loading/unloading of items”). 
Regarding claim 22, Bastain, II et al. (US 9122566) teaches an apparatus for sorting a plurality of items wherein the vehicle movement profile comprises the acceleration and deceleration (Col. 4 lines 16-20, 47-64) of the delivery vehicles as the delivery vehicles move within the aisle (Fig. 1 aisle between #106) to deliver items to the sort destinations (Col. 5 line 58-Col. 6 line 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./          Examiner, Art Unit 3653                                                                                                                                                                                         

/MICHAEL MCCULLOUGH/           Supervisory Patent Examiner, Art Unit 3653